Citation Nr: 1422809	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea or insomnia, to include as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, rated 30 percent from May 27, 2005, to May 8, 2013, and rated 50 percent as of May 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1999 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a sleep disorder, and from an April 2011 rating decision which granted service connection for PTSD and assigned a 30 percent rating.  A November 2013 rating decision granted an increased rating of 50 percent for PTSD, effective May 9, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran's sleep disturbance is a symptom of PTSD and is rated pursuant to the criteria for rating PTSD, and no separate and distinct diagnosed sleep disorder is shown by the evidence of record that could be service-connected.

2.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A sleep disorder, to include sleep apnea or insomnia secondary to PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a disability rating of 50 percent, but not higher, for PTSD, for the entire period on appeal, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Sleep Disorder

The Veteran asserts that he experiences a sleep disorder, to include sleep apnea or insomnia, secondary to his service-connected PTSD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  

As an alternative, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability, but only that degree, above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

The Veteran's service medical records do not show a diagnosis of, or treatment for, any sleep disorder. 

The Veteran's extensive post-service medical records include mention of insomnia and sleep disturbances.  The Veteran's November 2010 VA examination reported that the Veteran slept very little since active service, stayed up at night, and had regular nightmares.  The June 2011 VA examiner found that the Veteran had trouble sleeping; had nightmares; and slept one to two hours a night and napped during the day, not sleeping more than two to three hours in a 24-hour period.   

A June 2011 VA examiner stated that the Veteran' sleep disorder, while serious, was a common symptom of PTSD.  The examiner reported that the Veteran's sleep disorder was a very severe symptom of his PTSD, and that the sleep disorder did not constitute a separate disorder distinct from the PTSD, but rather part of the overall symptom pattern of PTSD.

The Veteran also submitted a July 2011 letter from a VA treating psychologist regarding the claimed sleep disorder.  The psychologist stated that the Veteran's severe insomnia was related to symptoms of PTSD; was directly related to both hyperarousal and avoidance clusters of PTSD; and was indirectly related to the re-experiencing symptom cluster of PTSD, as the Veteran reported avoidance of nightmares during an episode of insomnia. 

The Board notes that the Veteran is currently assigned a 50 percent rating for service-connected PTSD.  The rating criteria for PTSD include consideration of sleep problems.  Specifically the 50 percent rating criteria identifies "chronic sleep impairment" as a symptom of PTSD for which the Veteran is already being compensated.  38 C.F.R. § 4.130 (2013).  The Rating Schedule generally prohibits pyramiding, which is defined as evaluating the same disability under different diagnostic codes.  38 C.F.R. § 4.14 (2013).  As the Veteran's sleep disturbances, to include insomnia, are already rated under the criteria for PTSD, they will not be separately rated.  The evidence does not show any separately diagnosed sleep disorder for which service connection could be granted, other than the insomnia which is shown to be a symptom of PTSD and is rated pursuant to the criteria for rating PTSD.  Therefore, to the extent that the Veteran claims a sleep disorder due to PTSD, he is already being compensated for that sleep disorder under the umbrella of compensation for PTSD-related symptoms.  No other diagnosed sleep disorder is shown.

The medical opinions of record explain that the claimed sleep disorder, which the opinions categorize as "insomnia," and not "sleep apnea," is a part of the cluster of symptoms of PTSD, and not a separate and distinct disability.  Those opinions weigh against the claim.  Sleep apnea is not shown to have been diagnosed by the evidence of record.

The Board acknowledges that the Veteran is competent to report when he first experienced a sleep disorder, and that he has continued to experience symptoms of a sleep disorder since separation from active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a sleep disorder, and that they have continued since separation from service, because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed sleep disorder because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding his sleep disorder being a separate and distinct disorder related to his service-connected PTSD are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the medical opinions more persuasive because of the medical training of those offering the opinions.

The Board must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his sleep disorder are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's sleep disorder, which portray the sleep disorder to be a symptom of the Veteran's already-service-connected PTSD, and not a separate and distinct disability.  

The weight of the competent evidence is against the claim for service connection for a sleep disorder.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran seeks an increased rating for service-connected PTSD.  An April 2011 rating decision granted service connection for PTSD, and assigned a 30 percent rating, effective May 27, 2005.  A November 2013 rating decision granted an increased rating of 50 percent, effective May 9, 2013.  However, as that does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013). 

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

The evidence for consideration in this case includes VA examination reports, VA treatment records, Vet Center treatment records, HUD-VASH records, and lay statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the May 2005 effective date for the grant of service connection, and therefore, the relevant question is the state of disability beginning in May 2005.  38 C.F.R. § 3.400 (2013).

The Veteran's VA treatment records show that he began being treated for PTSD in October 2006 with symptoms of panic attacks, significant anxiety, depressed mood, sleep disturbances, intrusive thoughts and memories, nightmares, and definite social isolation.  The Veteran denied suicidal or homicidal ideation, his thought processes were rational and goal-oriented, and he worked part-time.  He was assigned a GAF score of 44.

At a November 2010 VA examination, the Veteran reported that he did not sleep much since he returned from active service; that he had nightmares; he typically slept for an hour and a half; he had intrusive thoughts, which he tried to shut out as much as possible; he thought about both Marine and civilian casualties of the war; he went out to eat about once a week; he worked in a large store, where he also shopped; he did not watch TV, and generally watched comedies if he watched movies; and he played video games that were not war-related.  The Veteran also related that he lived with his mother; attended school full-time and maintained a 4.0 GPA; had a relationship end recently due to his sleeping difficulties, which scared his former girlfriend; played percussion in church; and did not socialize with anyone.  The Veteran denied drug or alcohol use and any homicidal or suicidal ideation.  

The examiner reported that the Veteran was well-groomed; was cooperative; displayed significant anxiety; was tearful when discussing his stressors; displayed normal speech; had appropriate affect; his thought processes and associations were normal; his memory was intact and there was no confusion; he was oriented; he did not report hallucinations and was not delusional; and his insight and judgment were adequate.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF scoare of 60, which was later written over to read 70.  The examiner opined that the Veteran's symptoms were mild, chronic, and frequent.

At a June 2011 VA examination, the examiner reported that the Veteran had difficulty sleeping; had nightmares; had intrusive memories; had difficulty being around crowds and people; had increased anxiety and irritability; and experienced exaggerated startle response.  The examiner noted that the Veteran especially emphasized his sleep disturbances, and stated that, despite sleeping one-two hours a day, he sometimes fought sleep as not to experience nightmares; and that while his body had adjusted to little sleep, he was often tired and fatigued.  The Veteran also stated that he had difficulties with relationships since he separated from service; that he was unable to stay in a romantic relationship; that he had a difficult time getting along with people; and that he had a difficult time being in public places and around groups and crowds.  The Veteran denied drug or alcohol use, and denied any suicidal or homicidal ideation.  

The examiner noted that the Veteran was well groomed, pleasant, and cooperative; he appeared credible; he appeared sad, crying on several occasions and rarely smiling; made only fair eye contact; his speech was normal; he was oriented; his thought processes were normal; he was not confused; his memory appeared largely intact; he did not report any hallucinations or delusions; he stated that the medication he used to take calmed him, improved his mood, and made his less irritable; and his insight and judgment were adequate.  The examiner did not find a sleep disorder secondary to the PTSD, but opined instead that the Veteran's insomnia was a symptom of his PTSD.  The examiner opined that the Veteran experienced mild to moderate PTSD symptoms, with the sleep disturbance being a very severe symptom of the PTSD. The examiner also noted that the Veteran had difficulty socializing with anyone other than his closest friends and immediate family.

The Veteran's Vet Center mental health treatment records from May 2013 to July 2013 showed that the Veteran reported experiencing nightmares about service experiences; had disturbed sleep, irritability, aggression, anxiety, depression, apathy, a lack of spontaneity, affective liability, and slowed thinking; reported getting very depressed and not feeling like doing anything but lying in bed all day; reported passing suicidal thoughts, but no current plans or intent; and denied homicidal thoughts.  The examiner noted that the Veteran was neatly groomed; was friendly and cooperative; displayed above-average intelligence; had appropriate speech and affect; was oriented; had an intact memory; had normal associations and good judgment; reported delusions, but denied disorganized thinking, hallucinations, or grossly disorganized catatonic behavior; had average appetite and no weight fluctuations; and experienced insomnia.  The Veteran continued to be seen at the Vet Center for symptoms of intrusive thoughts, hypervigilance, night terrors, chronic sleep problems, irritability, anger and rage, short temper, feeling on edge, depression, and being mistrustful of people, resulting in difficulties with relationships.  The Veteran was assigned a GAF score of 50.

The evidence of record also shows that the Veteran was followed by a HUD-VASH Mental Health Social Worker.  Those records showed that the Veteran attended school full-time and was on track to graduate in June 2014; that he developed relationships with peers at school, but did not socialize much outside of school due to his schedule; and that he experienced persistent sleep disturbances related to PTSD.  The Veteran's GAF score was 60.  

The Board finds that the Veteran is entitled to a disability rating of 50 percent, but not higher, for the entire period on appeal for PTSD since service connection was established.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, some memory impairment, disturbances or motivation and mood, and difficulty in establishing effective work and social relationships.  The Veteran reported experiencing a depressed mood, severe sleep disturbances, apathy, lack of interest and difficulties in motivation, intrusive thoughts, hypervigilance, mistrust of people, anger and irritability, and profound sadness during the entire period on appeal.  While the Veteran has been able to attend school full-time and to maintain and high GPA, and has socialized with people in school, he has also reported feeling mistrustful of others and uneasy in crowds and social situations.  While the Veteran has reported socializing with close friends and closest relatives, he also has stated that they live far away, and that he generally preferred to socially isolate himself.

The Board acknowledges that the Veteran's GAF scores varied from 44 to 70 during the period on appeal.  While a score of 44 would indicate that the Veteran experienced serious symptoms, and a score of 70 that he experienced mild symptoms, the Board notes that the Veteran's symptoms overall resulted in reduced reliability and productivity.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 50 percent disability rating.  Therefore, the 50 percent rating shall be assigned to the Veteran for the entire period on appeal.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 50 disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is an occupational and social impairment with reduced reliability and productivity is sufficient to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.  The Board has particularly considered the severity of the sleep disturbance in determining that a 50 percent rating is warranted for the entire period on appeal.  That symptom has been shown to be present during the entire period on appeal.

Consideration has been given to assigning a higher disability during the period on appeal, or for any part of that period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas during the period under consideration.  The Board notes that the Veteran did not show such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  At all the examinations, the Veteran's speech and thought patterns were normal; he was well-oriented, well-groomed, and neatly dressed; his behavior was appropriate; and he was able to function independently, appropriately and effectively.  He described having a generally good relationship with his close friends and closest relatives, and stated that he had coping strategies, such as staying busy, for managing his symptoms.  While the Veteran reported irritability and anger, he did not experience periods of violence.  While the Veteran stated that he preferred to be alone and mistrusted other, he has been able to hold jobs and attend school full-time, and reported not experiencing any problems with either activity.  While the Veteran did report some suicidal ideation on one occasion, the Veteran denied suicidal ideation on all other occasions, and never endorsed homicidal ideation, or any suicidal plan or intent.  Therefore, a higher rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Most importantly, the Veteran is successfully pursuing a course of eduction, which demonstrates that experienced occupational and social impairment with deficiencies in most areas is not shown.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work before he enrolled in school full-time and his current symptoms of PTSD are not shown to have rendered him unemployable.  Therefore, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted. There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.



ORDER

Service connection for a sleep disorder, to include sleep apnea or insomnia, claimed as secondary to PTSD, is denied.

An initial rating of 50 percent, but not higher, for PTSD, effective May 27, 2005, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


